 

Exhibit 10.169

 

FOURTH AMENDMENT OF LEASE

 

THIS FOURTH AGREEMENT, made this 25th day of October, 2018, by and among
FORSGATE INDUSTRIAL COMPLEX, a New Jersey limited partnership with offices at
400 Hollister Road, Teterboro, New Jersey (hereinafter called “Landlord”) and
JEAN PHILIPPE FRAGRANCES, LLC, a New York limited liability company having its
principal office at 551 Fifth Avenue, New York, New York 10176 (hereinafter
called “Tenant”) and INTER PARFUMS, INC., (hereinafter called “Guarantor”), a
Delaware corporation and parent of Tenant, its wholly-owned subsidiary, with its
principal office at 551 Fifth Avenue, New York, New York 10176.

 

WITNESSETH:

 

WHEREAS, Guarantor, as the original tenant and formerly known as Jean Philippe
Fragrances, Inc., and Landlord, entered into a Lease dated July 10, 1995 for
premises commonly known as 60 Stults Road in the Township of South Brunswick,
County of Middlesex, State of New Jersey (the “Original Lease”); and

 

WHEREAS, Tenant, Guarantor and Landlord entered into a letter agreement dated
June 30, 1999 (the “First Amendment”), whereby Guarantor assigned the Original
Lease to Tenant, Guarantor guaranteed the obligations of Tenant, and landlord
consented to such assignment; and

 

WHEREAS, Tenant, Guarantor and Landlord entered into a Second Amendment of Lease
dated April 22, 2003 (the “Second Amendment”) to extend the term of the Original
Lease;

 

WHEREAS, Tenant, Guarantor and Landlord entered into a Third Amendment of Lease
dated June 8, 2010 (the “Third Amendment”) to extend the term of the Original
Lease (the Original Lease as amended by the First Amendment, Second Amendment
and Third Amendment are collectively referred to as the “Lease”); Capitalized
items used herein and not others defined shall have the meaning set forth in the
Lease; and

 

WHEREAS, Tenant and Landlord have agreed to amend the Lease to, among other
things, extend the terms of the Lease to October 31, 2025.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.           The Term of the lease is hereby extended to October 31, 2025.

 

2.           Basic Rent from November 1, 2018 to October 31, 2025 shall be in
the amounts set forth below, payable in equal monthly installments as set forth
below, due and payable the first day of each month in advance.



1 

 

 

Year Annual Monthly 11/1/18 - 10/31/19 $791,204.02 $65,933.67  11/1/19 -
10/31/20 $814,940.15 $67,911.68 11/1/20 - 10/31/21 $839,388.35 $69,949.03
11/1/21 - 10/31/22 $864,570.00 $72,047.50 11/1/22 - 10/31/23 $890,507.10
$74,208.93 11/1/23 - 10/31/24 $917,222.31 $76,435.19 11/1/24 - 10/31/25
$944,738.98 $78,728.25

 

3.          (a)       Landlord shall, at Landlord’s sole cost, perform the work
more particularly set forth on Schedule A attached hereto (”Landlord’s Work”) ,
including all labor, materials, equipment and services necessary to fulfill the
Landlord’s obligation to complete such work. Landlord shall diligently perform
Landlord’s Work, diligently pursue completion of such work and endeavor to have
the roof work completed by March 31, 2019, subject to force majeure events,
including without limitation weather, and Tenant delays, and shall not unduly
interfere with the normal business operations of Tenant, subject to compliance
with the following provisions, including without limitation, Tenant’s
cooperation.

 

(b)       Landlord’s Work shall be performed during normal business hours and
Landlord shall not be obligated to incur overtime costs and expenses, and
completion of such work shall be subject to unavoidable delays due to acts of
God, weather, governmental restrictions, permits, strikes, labor disturbances,
shortages of material and supplies, and due to any other cause or event beyond
Landlord's control. Notwithstanding the foregoing, Landlord and Tenant agree
that Landlord shall have access to perform the work from 7:00 am to 4:00 pm on
weekdays and with respect to the roof work on Saturdays, at Landlord’s option.

 

(c)       Tenant acknowledges that Landlord’s Work will generate noise and dust
and the Building will be open and unsecured at times during the construction.
Tenant further acknowledges that Landlord shall not supply any dust protection
or security, and Landlord shall have no liability with respect thereto. Tenant
shall be solely responsible for protecting its personal property and providing
security during the performance of Landlord’s Work. Landlord agrees to provide
Tenant with reasonable prior notice of the commencement of Landlord’s Work so
that Tenant may take adequate precautions to protect its property and provide
security.

 

(c)       Tenant shall cooperate with Landlord and shall not interfere with
Landlord during the performance of Landlord’s Work, including, without
limitation, Tenant shall at all times: (i) move its personal property as may be
necessary so as not to interfere with Landlord’s Work; (ii) make available a
tailgate door for access and the drive-indoor for lift access; (iii) provide a
clear route from such doors to the work areas, (iv) provide uninterrupted access
to the Building no later than 7 a.m. until 4 p.m. during the performance of
Landlord’s Work, and (v) make available exterior access to the roof by and
through the loading doors of the Building which Tenant acknowledges will be
blocked for a few days during the performance of Landlord’s Work with respect to
the roof.

 



2 

 

 

4.            Article 5 of the Lease shall be deleted in its entirety. 

 

5.            Subclauses (i) – (iv) of Section 6.01 shall be deleted and
replaced with the following:

 

“(i) Insurance against loss or damage to the Demised Premises by fire and from
such other hazards as may be covered by the form of all risk coverage then in
effect (including specifically damage by water, flood or earthquake) all in an
amount sufficient to prevent any coinsurance provision from becoming effective
but in any event in an amount not less than 100% of the then replacement value
of the Building without depreciation. This insurance shall include but not be
limited to the following:

 

a.       Plate glass and elevator insurance, if appropriate; and

 

b.       “All Risk” Insurance on the Special cause of loss form against riot or
civil commotion, vandalism, aircraft, sprinkler leakage, and "Demolition" and
"Increased Cost of Construction". In addition to the foregoing, such insurance
shall include, but not be limited to windstorm, hail, explosion, flood or
earthquake, damage from manned and unmanned aircraft and vehicles, smoke damage,
and such coverage as may be deemed necessary by the Landlord. These insurance
provisions shall in no way limit or modify any of the obligations of the Tenant
under any provision of this Lease to restore the Demised Premises.

 

Anything contained herein to the contrary notwithstanding, the insurance
required by this paragraph shall in all events be sufficient to comply with the
requirements of any fee mortgage. Landlord agrees that the Tenant’s present
insurance coverage as provided to Landlord complies with the current
requirements of any fee mortgage, and agrees to give Tenant prompt notice and
any new requirements. Landlord may demand that such replacement value be
determined from time to time by an appraiser, engineer, architect or contractor
designated and paid for by Tenant and approved in writing by Landlord. No
omission on the part of Landlord to request any such determination shall relieve
Tenant of any of its obligations under this Article 6.

 

(ii)         Rent insurance, with all risk coverage, in an amount not less than
one (1) year's current Basic Rent and Additional Rent and one (1) year's taxes
and premiums for the insurance required by this Article 6.

 

(iii)        If appropriate, boiler and machinery insurance including coverage
for pressure vessels with such limits as from time to time may be reasonably
required by Landlord, but not less than $300,000.00 per occurrence with
endorsement for actual replacement cost without depreciation.

 



3 

 

 

(iv)       Any deductible or self-insured retention applicable to the Property
coverages required in Section 6.01 (i) – (iii) shall not exceed $25,000 per
occurrence and shall be the obligation of Tenant to satisfy in connection with
any claims. All policies of insurance carried pursuant to this Section 6.01 (i)
– (iii) shall name as insured the Landlord and its managing agent, and if
required, any fee mortgagee, as loss payees as their respective interests may
appear, provided however, that rent insurance shall be carried solely in favor
of Landlord. To the extent Landlord receives and applies proceeds of rent
insurance, Tenant shall receive a credit against rent payable hereunder.

 

(v)        Commercial General Liability Insurance, written on an “occurrence”
basis, providing coverage for any and all claims for bodily injury and property
damage, other than claims that are typically excluded from commercial general
liability coverage, including but not limited to, intentional acts, and criminal
acts, (naming Landlord, Landlord's managing agent for the Property and, if
requested, Landlord’s mortgage lender, as additional insureds) from and against
all claims, demands, actions or liability for injury to, or death of any persons
and for damage to property arising from or related to the use or occupancy of
the Demised Premises or the operation of Tenant's business. This policy must
contain, but not be limited to, coverage for premises and operations, products
and completed operations, blanket contractual, personal injury, operations,
ownership, maintenance and use of owned, non-owned, or hired automobiles, bodily
injury, and property damage. The policy must have limits in an amount not less
than $9,000,000.00 per occurrence and $10,000,000.00 in the aggregate written on
a per location basis. This insurance will include a contractual coverage
endorsement specifically insuring the performance by Tenant of its indemnity
agreements contained in this Lease, subject to the exclusions and policy(ies)
limits set forth above. The Commercial General Liability insurance policy limits
can be satisfied through a combination of primary and follow form excess
liability insurance, provided that the policies shall not contain any
deductibles or self-insured retentions without Landlord’s prior, written
authorization. Tenant shall be solely responsible for satisfying any deductible
or self-insured retention applicable to any claim. The commercial general
liability and excess liability policies procured and maintained pursuant to this
section shall name Landlord, Landlord’s Mortgagee(s), Landlord’s managers,
members, directors, officers, employees, agents, affiliates, successors and
assigns as additional insureds on a primary and non-contributory basis in
addition to any other additional entities as may be designated by Landlord. Said
additional insured coverage shall be provided by separate endorsement which must
be form CG2010 11/85 and CG 2037 07/04 or their equivalents.”

 



4 

 

 

6.            The following shall be added to Section 6.01 after subclause (vi):

 

“(vii) Worker’s compensation and employer’s liability insurance with limits of
no less than the amount to be required by law in the State of New Jersey.

 

All liability insurance policies shall be issued on an “occurrence” basis and
not on a “claims made” basis.”

 

7.            The following shall be added to the end of Section 6.05:

 

“This indemnity shall survive the expiration or earlier termination of this
Lease for a period of three (3) years with respect to any of the foregoing
matters occurring prior to such expiration or termination.”

 

8.            The following shall be added to Section 7.03:

 

“Tenant acknowledges that Insurance Depository may be an institution selected by
Landlord’s fee mortgage and such fee mortgagee may impose commercially
reasonable and customary conditions with respect to the release of such
insurance proceeds.”

 

9.            The following shall be added to the Section 8.01:

 

“In addition to the HVAC and roof maintenance contracts, Tenant shall obtain a
maintenance contract for the fire pump. Such contract shall provide for
semi-annual maintenance of the fire pump systems, and copies of the maintenance
agreement shall be submitted to Landlord, together with an annual report of the
maintenance company as to the condition and repairs made.

 

The person or firm performing the maintenance of the HVAC, roof and fire pump
shall be licensed and certified as may be required by law or any governmental
agency to perform the applicable maintenance and with respect to the roof, must
be approved by Landlord in order to maintain the warranty.

 

Any work which Tenant performs which affects any portion of the roof, including,
without limitation, any penetrations and installations of HVAC units, shall be
performed by Landlord’s approved roof contractor in order to maintain the
warranty and otherwise comply with the provisions of Sections 8.07 and 8.08
hereof.”

 

10.          The following shall be added to the end of Section 8.05 of the
Lease:

 



“Tenant acknowledges and agrees that the Tenant shall be solely and fully
responsible for compliance with all laws in the event any materials/products it
stores become hazardous waste.”

 



5 

 

  

11.          The following shall be added after the first paragraph of Section
8.06:

 

“Tenant hereby represents that (i) to the best of its knowledge the North
American Industry Classification System ("NAICS") number that most closely
represents its operation at the Demised Premises is 424210 and, (ii) its
operations shall consist of only those activities otherwise set forth in the
first sentence of Section 2.01. Tenant will not permit the operations at the
Demised Premises to so change so that its operations at the Demised Premises are
subject to ISRA.”

 

12.          The following shall be added to the end of Section 8.06 of the
Lease:

 

“In the event Tenant is required to remediate the Property, Tenant acknowledges
that the remediation shall not be based on industrial standards and in no event
shall any plan or approval of cleanup involve any engineering or institutional
controls including, without limitation, capping or a deed notice or other use
restriction.”

 

13.          The following new section 15.02 shall be added to the Lease:

 

“Section 15.02. Any work performed by Landlord with respect to the Demised
Premises shall be during normal business hours. Tenant shall cooperate with
Landlord and shall not interfere with Landlord during the performance of any
such work, including, without limitation, Tenant shall at all times: (i) move
its personal property as may be reasonably necessary so as not to interfere with
such work, (ii) make available a tailgate door for access and the drive-indoor
for lift access if reasonably necessary, (iii) provide a clear route from such
doors to the work areas, and (iv) provide uninterrupted access to the Building
no later than 7 a.m. until 5 p.m. during the performance of such work. Tenant
shall be solely responsible for protecting its personal property and providing
security during the performance of such work. Landlord agrees to provide Tenant
with reasonable prior notice of the commencement of work so that Tenant may take
adequate precautions to protect its property and provide security.

 

In the event Landlord makes any repairs pursuant to this Section, Landlord
agrees to use commercially reasonable efforts not to interfere with Tenant’s
business operations”

 

14.          The last sentence of Section 16.01 shall be deleted and replaced
with:

 

“All notices, demands and requests which may or are required to be given by
either party to the other shall be in writing. All notices, demands and requests
by the Landlord to the Tenant shall be sent by hand delivery, recognized
overnight courier or by United States Certified Mail, postage prepaid, Return
Receipt Requested, addressed to the Tenant at the address specified on the first
page of this Lease or at the address for the Demised Premises or at such other
place as the Tenant may from time to time designate in a written notice to the
Landlord. All notices, demands and requests by the Tenant to the Landlord shall
be sent by hand delivery, recognized overnight courier or by United States
Certified Mail, postage prepaid, Return Receipt Requested, addressed to the
Landlord at the address shown on the first page of this Lease or at such other
place as the Landlord may from time to time designate in a written notice to the
Tenant. Notices, demands and requests which shall be served upon the Landlord or
the Tenant in the manner aforesaid shall be deemed sufficiently served or given
for all purposes hereunder as of the date actually delivered to the other party
(whether or not the same is then received by the other party due to a change of
address of which no notice was given, or any rejection or refusal to accept
delivery). Notices from either party (to the other) may be given or rendered by
its counsel.”

 



6 

 

 

15.          The following shall be added to Article 24:

 

“All trade fixtures, equipment, furniture, alterations, additions and
improvements not so removed will conclusively be deemed to have been abandoned
by Tenant and may be appropriated, sold, stored, destroyed, or otherwise
disposed of by Landlord without notice to Tenant or to any other person and
without obligation to account for them. Tenant will pay Landlord all expenses
incurred in connection with Landlord’s disposition of such property, including
without limitation the cost of repairing any damage to the Demised Premises
caused by removal of such property.

 

All bulbs shall be the same color, the office area paint ready.

 

If Tenant’s motor vehicles or warehouse moving equipment has marred, defaced,
damaged or made the floors uneven, Tenant shall bear the cost to refurbish the
floors which may have been discolored, gouged or otherwise damaged during the
term of the Lease.

 

All racking and all bolts from the racking and floor shall be removed by
unscrewing the bolts from the floor and filing the holes with Eucorock as
manufactured by Euclid Chemical (or other equivalent material approved by
Landlord) and the surface shall be finished smooth. Any bolts in the floor which
cannot be unscrewed or are broken off shall be removed by using a core drill
machine to core out a 2” diameter to a minimum depth of 3” or to the bottom of
the bolt and filling the hole with Eucorock as manufactured by Euclid Chemical
(or other equivalent material approved by Landlord) and the surface shall be
finished smooth.”

 

16.          The following shall be added to the last paragraph of Article 24
after “No Further Action Letter (“NFA”):

 

“and/or Response Action Outcome (“RAO”). If Tenant’s operations at the Demised
Premises are outside of those industrial operations covered by ISRA, Tenant
shall retain a Licensed Site Remediation Professional (“LSRP”) to obtain a
Letter of Non-Applicability (“LNA”) six (6) months prior to the termination of
the Lease; provided, however, if the NJDEP is not granting LNAs for operations
outside of ISRA, Tenant agrees that it shall, six (6) months prior to the
termination of the Lease, execute a certification representing to Landlord that
its NAICS number is 424210 (subject in all respects to NAICS amendments to NAICS
numbers or business descriptions) and its operations are outside of those
industrial operations covered by ISRA.”

 



7 

 

 

17.          The following new Article 26 shall be added:

 

26.          OFAC COMPLIANCE

 

(a)        Landlord and Tenant each represents and warrants to the other that
(a) it and each person or entity owning an interest in it is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of its funds or other assets constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person (as hereinafter defined), (c) no Embargoed Person has any interest of any
nature whatsoever in it (whether directly or indirectly), (d) none of its funds
have been derived from any unlawful activity with the result that the investment
in it is prohibited by law or that the Lease is in violation of law, and (e) it
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including, but not limited to,,
the International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

 

(b)       Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
Section or the preceding Section are no longer true or have been breached or if
Tenant has a reasonable basis to believe that they may no longer be true or have
been breached, (c) not to use funds from any “Prohibited Person” (as such term
is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

 



8 

 

 

(c)       Each of Landlord and Tenant hereby acknowledges and agree that
inclusion on the List at any time during the Lease Term of this shall be a
material default of the Lease; provided that, Tenant shall have a reasonable
time to cure such default if Tenant diligently and continuously pursues such
cure, and Tenant shall be deemed to have cured such material default if it
promptly objects to OFAC or other appropriate governmental authority, and Tenant
is ultimately removed from the List. Notwithstanding anything herein to the
contrary, Tenant shall not permit the Demised Premises or any portion thereof to
be used or occupied by any person or entity on the List or by any Embargoed
Person (on a permanent, temporary or transient basis), and any such use or
occupancy of the Demised Premises by any such person or entity shall be a
material default of the Lease.”

 

18.          Guarantor hereby consents to this Amendment, and hereby
unconditionally guarantees to the Landlord, the due performance of any and all
obligations of Tenant under the Lease, including but not limited to, any and all
payments due to the Landlord, past, present and future, under the Lease as
amended hereby, together with all future, assignments, renewals, extensions and
amendments thereof, if any.

 

19.          Landlord and Tenant each represents and warrants to the other party
that it has not dealt with any brokers or agents in connection with the
negotiation of this Amendment other than Charles Klatskin Co. Landlord and
Tenant shall each indemnify, defend and hold harmless the other party from any
breach of this representation by the breaching party.

 

20.          Tenant acknowledges and agrees that it has no right to extend or
renew the term of this Lease.

 

21.          Except as modified herein, all of the provisions of the Lease shall
remain unchanged and in full force and effect.

 

9 

 

 

IN WITNESS WHEREOF the parties have executed this Fourth Amendment as of the day
and year first above written.

 



  FORSGATE INDUSTRIAL COMPLEX             By:  /s/       Samuel A. Klatskin,
General Partner             By:  /s/       Stephen P. Seiden, General Partner  
          JEAN PHILIPPE FRAGRANCES, LLC     By: Inter Parfums, Inc., Sole Member
            By: /s/ Russell Greenberg     Name: Russell Greenberg    
Title:   Executive Vice President             INTER PARFUMS, INC.            
By:  /s/ Russell Greenberg       Name: Russell Greenberg      
Title:   Executive Vice President  

 

10 

 







 



STATE OF NEW JERSEY     )   ) SS: COUNTY OF )  



 

BE IT REMEMBERED, that on this ______ day of _______________, 2018, before me,
the subscriber, a Notary Public of New Jersey, personally appeared Samuel A.
Klatskin who, I am satisfied, is the person named in and who executed the within
Instrument, and thereupon he acknowledged that he signed and delivered the same
as his act and deed, for the uses and purposes therein expressed.

 

Sworn to and subscribed

before me the date aforesaid.

 

___________________________________

Notary Public

 



STATE OF NEW JERSEY     )   ) SS: COUNTY OF )  

 

BE IT REMEMBERED, that on this ______ day of _______________, 2018, before me,
the subscriber, a Notary Public of New Jersey, personally appeared Stephen P.
Seiden who, I am satisfied, is the person named in and who executed the within
Instrument, and thereupon he acknowledged that he signed and delivered the same
as his act and deed, for the uses and purposes therein expressed.

 

Sworn to and subscribed

before me the date aforesaid.

 

___________________________________

Notary Public

 

11 

 

 



STATE OF NEW YORK     )   )          ss.: COUNTY OF ORANGE )



 

BE IT REMEMBERED, that on this 25th day of October, 2018, before me, the
subscriber, personally appeared, Russell Greenberg, who, I am satisfied, is the
person who signed the within instrument as Executive Vice President of Inter
Parfums, Inc. the Corporation named therein and he thereupon acknowledged that
the said instrument made by the Corporation and delivered by him is the
voluntary act and deed of the Corporation made by virtue of the authority from
its Board of Directors.

 



  /s/ Noami Gillespie   NOAMI GILLESPIE   Notary Public, State of New York   No.
4992398   Qualified in Orange County   Commission Expires February 24, 2022

 



STATE OF      )   )          ss.: COUNTY OF )

 

BE IT REMEMBERED, that on this 25th day of October, 2018, before me, the
subscriber, personally appeared, Russell Greenberg, who, I am satisfied, is the
person who signed the within instrument as Executive Vice President of Inter
Parfums, Inc., the Sole Member of Jean Philippe Fragrances, LLC, the limited
liability company named therein and he thereupon acknowledged that the said
instrument made by the limited liability company and delivered by him is the
voluntary act and deed of the limited liability company for the uses and
purposes therein expressed.

 



  /s/ Noami Gillespie   NOAMI GILLESPIE   Notary Public, State of New York   No.
4992398   Qualified in Orange County   Commission Expires February 24, 2022

 

12 

 

 

Schedule A

 

1.Install Firestone roof membrane across entire roof which includes a 20 year
roof warranty.

 

2.Replace all exterior metal staircases with galvanized metal staircases. 

 

3.Paint all exterior metal man doors 

 

4.Replace all existing barrel exhaust fans

 

5.Repair some of the west side parking lot (paving repairs)

 

6.All exterior light fixtures will be working

 

13 